                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                      AT CHATTANOOGA

  KELSEY WILSON,                                    )
                                                    )        Case No. 1:20-cv-16
             Plaintiff,                             )
                                                    )        Judge Travis R. McDonough
  v.                                                )
                                                    )        Magistrate Judge Christopher H. Steger
  HAMILTON COUNTY GOVERNMENT                        )
  and DANIEL WILKEY, individually and               )
  in his capacity as a deputy sheriff for           )
  Hamilton County Government,                       )
                                                    )
             Defendants.                            )


                                   MEMORANDUM AND ORDER


            Before the Court is Defendant Daniel Wilkey’s motion to stay proceedings (Doc. 9).

 Wilkey requests a stay of proceedings in this case until the Hamilton County criminal

 proceedings pending against him have concluded. (Id. at 2.) For the following reasons,

 Wilkey’s motion (Doc. 9) will be DENIED.

       I.      BACKGROUND

            This case concerns allegations of several inappropriate seizures and assaults by

 Defendant Daniel Wilkey during his employment as a deputy sheriff for Defendant Hamilton

 County. (See Doc. 1-2, at 4–8.) Wilkey was indicted in Hamilton County Criminal Court on

 December 10, 2019, on 44 criminal counts. (Doc. 10, at 1; Doc. 9-1.) Fifteen of the counts in

 the indictment relate to the conduct complained of by Plaintiff: three counts of stalking, six

 counts of sexual battery, and six counts of official oppression. (Doc. 10, at 1; Doc. 9-1.)

            Plaintiff commenced this action on December 17, 2019, asserting claims for

 (i) unreasonable seizure, brought pursuant to 42 U.S.C. § 1983; (ii) unreasonable search, brought



Case 1:20-cv-00016-TRM-CHS Document 23 Filed 02/26/20 Page 1 of 7 PageID #: 158
 pursuant to § 1983; (iii) negligence; (iv) battery; (v) assault; and (vi) intentional infliction of

 emotional distress. (See Doc. 1-2, at 15–23.) Wilkey filed his motion to stay on January 20,

 2020 (Doc. 9), and Plaintiff has responded (Doc. 15).1 The motion is ripe for review.

     II.      STANDARD OF REVIEW

           “The power to stay proceedings is incidental to the power inherent in every court to

 control the disposition of the causes in its docket with economy of time and effort for itself, for

 counsel and for litigants, and the entry of such an order ordinarily rests with the sound discretion

 of the district court.” F.T.C. v. E.M.A. Nationwide, Inc., 767 F.3d 611, 626–27 (6th Cir. 2014)

 (quoting Ohio Envtl. Council v. U.S. Dist. Court, S. Dist. of Ohio, E. Div., 565 F.2d 393, 396 (6th

 Cir. 1977)). Accordingly, district courts have “broad discretion in determining whether to stay a

 civil action while a criminal action is pending or impending.” Id. at 627 (quoting Chao v.

 Fleming, 498 F. Supp. 2d 1034, 1037 (W.D. Mich. 2007)). Nevertheless, “[a] stay of civil

 proceedings due to a pending criminal investigation is an extraordinary remedy,” and “nothing in

 the Constitution requires a civil action to be stayed in the face of a pending or impending

 criminal indictment.” Id. (citations and internal quotation marks omitted).

           District courts considering a stay of civil proceedings look at the following factors:

 (1) “the extent to which the issues in the criminal case overlap with those presented in the civil

 case”; (2) “the status of the case, including whether the defendants have been indicted”; (3) “the

 private interests of the plaintiffs in proceeding expeditiously weighed against the prejudice to

 plaintiffs caused by the delay”; (4) “the private interests of and burden on the defendants”;

 (5) “the interests of the courts”; and (6) “the public interest.” Id. The balance of these factors is




 1
  Plaintiff also filed a motion for a two-day extension of time in which to file her response to
 Wilkey’s motion to stay (Doc. 16), which the Court hereby GRANTS.


                                     2
Case 1:20-cv-00016-TRM-CHS Document 23 Filed 02/26/20 Page 2 of 7 PageID #: 159
 the most important consideration; however, courts also consider “the extent to which the

 defendant’s fifth amendment rights are implicated” and “whether granting the stay will further

 the interest in economical use of judicial time and resources.” Id. at 627–28 (citations omitted).

 The party seeking the stay bears the burden of showing “pressing need for delay” and “neither

 the other party nor the public will suffer harm from entry of the order.” Id.

    III.      ANALYSIS

           Based on the Court’s analysis of the factors and other considerations, described below,

 Wilkey has not met his burden of showing “pressing need for delay.” See id.

              A. Overlap of the Issues

           Other district courts have acknowledged that the first factor—the extent to which the civil

 and criminal issues overlap—is the most important factor, because the degree of overlap tends to

 correlate with the danger of self-incrimination. Chao, 498 F. Supp. 2d at 1039 (quoting Metzler

 v. Bennett, No. 97-CV-148 (RSP/GJD), 1998 WL 187454, at *6 (N.D.N.Y. Apr. 15, 1998)); see

 also Sec. & Exch. Comm’n v. Dresser Indus., 628 F.2d 1368, 1375 (D.C. Cir. 1980) (“[T]he

 strongest case for deferring civil proceedings until after completion of criminal proceedings is

 where a party under indictment for a serious offense is required to defend a civil or

 administrative action involving the same matter.”).

           Here, the overlap of the issues involving Defendant Wilkey is significant. The

 allegations in the complaint and the charges in the indictment largely relate to the same behavior

 by Wilkey toward Plaintiff. (Compare Doc. 1-2, with Doc. 9-1.) Nevertheless, Wilkey is not the

 only defendant in this case, and several of Plaintiff’s allegations concerning Defendant Hamilton

 County Government’s decisions and failure to supervise its employees are unrelated to the

 criminal charges against Wilkey. (See Doc. 1-2, at 9–14.) For example, Plaintiff’s § 1983




                                     3
Case 1:20-cv-00016-TRM-CHS Document 23 Filed 02/26/20 Page 3 of 7 PageID #: 160
 claims of unreasonable search and unreasonable seizure include allegations of the County’s

 “deliberate indifference” concerning Wilkey’s actions. (Id. at 17, 20.) Discovery on the

 County’s policies, practices, and decisions concerning discipline of its law enforcement officers

 would not overlap with the criminal charges against Wilkey. Accordingly, this factor is neutral,

 as the factual overlap regarding Plaintiff’s claims against Wilkey weighs in favor of a stay and

 the lack of overlap regarding Plaintiff’s claims against the County weighs against a stay.

            B. Status of the Case

        “[T]he case for a stay is strongest where the defendant has already been indicted[.]”

 Chao, 498 F. Supp. 2d at 1037. This is so for two reasons:

        first, the likelihood that a defendant may make incriminating statements is
        greatest after an indictment has issued, and second, the prejudice to plaintiffs in
        the civil case is reduced since the criminal case will likely be quickly resolved due
        to Speedy Trial Act considerations.

 F.T.C., 767 F.3d at 628 (citations omitted).

        In this case, Wilkey has already been indicted. (See Doc. 9-1.) However, the factors that

 normally support a stay when a party has been charged in an indictment are not as strong in this

 case. First, as stated above, a large part of the discovery will center on the County’s practices

 and policies, as well as others’ behavior, rather than on Wilkey’s behavior. (See Doc. 1-2, at 9–

 14.) Moreover, the Court can enter a protective order to ensure the protection of Wilkey’s Fifth

 Amendment rights during the pendency of his criminal proceedings, which will significantly

 lower the risk that he will be compelled to make incriminating statements as part of the civil

 case. Second, although the Sixth Amendment imposes some speedy-trial restrictions on state-

 court criminal proceedings, the indictment against Wilkey includes 44 counts, relating to several

 different incidents which occurred over multiple years. The preparation on the parts of both the

 prosecution and defense for such a trial involving a large number of witnesses will surely take



                                     4
Case 1:20-cv-00016-TRM-CHS Document 23 Filed 02/26/20 Page 4 of 7 PageID #: 161
 much longer than an average criminal case involving only a few counts. Consequently, a stay

 pending the resolution of the criminal proceedings could last years. This factor, therefore,

 weighs against granting Wilkey’s motion.

            C. Private Interests of Plaintiff

        The third factor “involves balancing a plaintiff’s interest in proceeding expeditiously

 against the prejudice that a delay would cause.” In re Flint Water Cases, No. 5:16-cv-10444,

 2019 WL 5802706, at *3 (E.D. Mich. Nov. 7, 2019). Delay is particularly harmful to a plaintiff

 when the risk of spoliation of evidence, failed memories, or witness unavailability is high. See

 id.; cf. Coats v. Grand Blanc Cmty. Schs., No. 18-CV-12162, 2018 WL 6321916, at *2 (E.D.

 Mich. Dec. 3, 2018) (finding no prejudice to other parties where the stay requested would lift

 months before the close of discovery).

        This factor weighs in favor of denying Wilkey’s motion to stay. Plaintiff has an interest

 in having her claims resolved expeditiously, and she would be prejudiced by the long delay that

 would likely result from granting Wilkey’s motion. As previously stated, the criminal

 proceedings against Wilkey are likely to last years. Such a delay would almost surely impair

 Plaintiff’s access to discovery, not only from Wilkey, but from the County as well.

            D. Private Interests of Defendant

        The fourth factor concerns the defendant’s private interests and the burden on the

 defendant in simultaneously defending the civil and criminal cases. See F.T.C., 767 F.3d at 627.

 This factor weighs in favor of granting a stay. Wilkey, of course, has an interest in defending

 himself from criminal liability without risking incriminating himself in defending this civil

 action. However, as stated, the Court can adequately protect Wilkey’s interest and lessen the

 burden on him by entering protective orders.




                                     5
Case 1:20-cv-00016-TRM-CHS Document 23 Filed 02/26/20 Page 5 of 7 PageID #: 162
            E. Interests of the Court

        The Court has an interest in efficiently managing its docket and resolving the cases

 before it. See Chao, 498 F. Supp. 2d at 1040. This action is related to a series of other cases

 currently pending before the undersigned. (See Case Nos. 1:19-cv-348, 1:20-cv-44, 1:19-cv-329,

 1:20-cv-17, 1:19-cv-198, 1:20-cv-19, 1:19-cv-305, 1:19-cv-304, 1:20-cv-20.) There are a total

 of ten cases that involve allegations of misconduct by Wilkey, and each case involves claims

 against both Wilkey and Hamilton County Government. The majority also involve claims

 against other deputies. (See Case Nos. 1:19-cv-348, 1:19-cv-329, 1:20-cv-17, 1:19-cv-198, 1:20-

 cv-19, 1:19-cv-305, 1:19-cv-304, 1:20-cv-20.) Because the factual and legal issues in these

 cases overlap in many ways, and they are largely being handled by the same attorneys, the Court

 interest would best be served by denying Wilkey’s motion, so that discovery can proceed in all

 of these cases simultaneously.

            F. Public Interest

        The public interest in resolving Plaintiff’s claims is also significant. While the public’s

 interest is relatively low in many civil cases, the allegations in the complaint, if true, concern

 conduct by Wilkey and by the County that is extremely harmful, not only to Plaintiff individually

 and others who have been directly affected, but to the entire community. The public has an

 interest in the expeditious resolution of claims concerning the government’s abuse of power and

 violation of core rights. If the Court were to stay this case, the public interest would be harmed.

 Thus, this factor weighs strongly against staying the case.

            G. Other Considerations

        In addition to the above-listed factors, courts should also consider courts “the extent to

 which the defendant’s fifth amendment rights are implicated” and “whether granting the stay will




                                     6
Case 1:20-cv-00016-TRM-CHS Document 23 Filed 02/26/20 Page 6 of 7 PageID #: 163
 further the interest in economical use of judicial time and resources.” F.T.C., 767 F.3d at 627–28

 (citations omitted). Here, to the extent Wilkey’s Fifth Amendment rights would be implicated,

 the Court can implement other remedies beside the “extraordinary remedy” of a stay of

 proceedings. See id. at 627. Accordingly, the burden on his Fifth Amendment rights will be

 limited. Further, as there are several cases pending in this Court concerning Defendant

 Wilkey—some of which overlap with the criminal charges and some of which do not—the

 Court’s interest in economically using its time and resources weighs against a stay. Most of

 these cases involve identical allegations against the County, so it would be unnecessarily

 inefficient to stay some cases and not others based on whether a motion to stay was filed in that

 case and whether Wilkey was indicted for the behavior complained of. Therefore, each of these

 additional considerations weighs against granting Wilkey’s motion.

    IV.      CONCLUSION

          Taken together, the balance of interest weighs against granting Wilkey’s motion to stay

 this case. Though there is factual overlap between the criminal charges and Plaintiff’s

 allegations against Wilkey, Wilkey has been indicted, and Wilkey’s own interest weighs in favor

 of a stay, the Court can invoke less drastic remedies to make sure Wilkey’s rights are protected.

 Further, the remaining factors counsel against granting a stay. For these reasons:

             1. Plaintiff’s motion for extension of time to respond to Defendant Wilkey’s motion
                to stay (Doc. 16) is GRANTED; and

             2. Defendant Wilkey’s motion to stay (Doc. 9) is DENIED.

          SO ORDERED.

                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




                                     7
Case 1:20-cv-00016-TRM-CHS Document 23 Filed 02/26/20 Page 7 of 7 PageID #: 164
